This case is before the court on the motion of appellee to affirm on certificate because of the failure of appellants to file the transcript in this court within the time provided by law. *Page 550 
The record discloses that final judgment was entered in the trial court on the 21st day of February, 1934, and the motion for new trial overruled and notice of appeal given on the 23d day of February, 1934. The appeal bond was filed March 13, 1934. The appellants have wholly failed to file in this court a transcript of the proceedings. The time for filing same has expired. Under the provisions of Revised Statutes, art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. Beaver v. Beaver (Tex.Civ.App.) 57 S.W.2d 279.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.